DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant’s election of Group I, claim(s) 1-4 and 8-11, drawn to a non-oriented electrical steel sheet in the reply filed on 09/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
C: not more than 0.0050
C: 0.005% or less
Si
Si: 3.2 to 4.5
Si: 5% or less
Mn
Mn: 0.1 to 2.0
Mn: 5% or less
P
P: not more than 0.020
P: 0.2% or less
S
S: not more than 0.0050
S: 0.005% or less
Al
Al: 0.4 to 2.0
Al: 3% or less
N
N: not more than 0.0050
N: 0.005% or less
Ti
Ti: not more than 0.0030
Ti: 0.0030% or less
As
As: not more than 0.0030
 – 
Sn, Sb
Sn+Sb: 0.005 to 0.10
one or both of Sb and Sn: 0.001 to 0.1% in total
O
O: not more than 0.0050 mass % 
 – 
Mo, W
one or two elements selected from Mo and W by a content ranging from 0.0020 to 0.10 mass % in total
Mo: 0.001 to 0.04%, 
Ca, Mg, REM
Claim 2: one or two or more elements selected from Ca, Mg, and REM by a content ranging from 0.0005 to 0.020 mass % in total
one or more of Ca: 0.001 to 0.01%, Mg: 0.0005 to 0.005% and REM: 0.001 to 0.05%
Fe + impurities
Balance
Balance








Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/046661 A1 via its US English equivalent US 2014/0345751 A1 of Oda (US'751).
Regarding claims 1 and 2, WO 2013/046661 A1 via its US English equivalent US 2014/0345751 A1 of Oda (US'751)teaches {abstract, title, [0001], [0007]-[0011]} [0007] [1] A non-oriented electrical steel sheet comprising a chemical composition including, in mass %, C: 0.005% or less, Si: 5% or less, Al: 3% or less, Mn: 5% or less, S: 0.005% or less, P: 0.2% or less, N: 0.005% or less, Mo: 0.001 to 0.04%, Ti: 0.0030% or less, Nb: 0.0050% or less, V: 0.0050% or less, Zr: 0.0020% or less, one or both of Sb and Sn: 0.001 to 0.1% in total, and the balance being iron and incidental impurities. [0008] [2] The non-oriented electrical steel sheet according to item [1] above, wherein the chemical composition further includes, in mass %, one or more of Ca: 0.001 to 0.01%, Mg: 0.0005 to 0.005% and REM: 0.001 to 0.05%. [0009] [3] The non-oriented electrical steel sheet according to item [1] or [2] above, wherein the chemical composition further includes, in mass %, Cr: 0.4 to 5%. [0010] [4] The non-oriented electrical steel sheet according to item [1] or [2] above, wherein the chemical composition further includes, in mass %, one or more of Ni: 0.1 to 5%, Co: 0.1 to 5% and Cu: 0.05 to 2%. [0011] [5] The non-oriented electrical steel sheet according to item (3) above, wherein the chemical composition further includes, in mass %, one or more of Ni: 0.1 to 5%, Co: 0.1 to 5% and Cu: 0.05 to 2%. Therefore, the prior art teaches a non-oriented electrical steel sheet with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. Regarding As and O requirements of the instant claim, the prior art does not explicitly teach of the presence of these elements in its composition and therefore reads on the instant claims. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 3 and 8, it is noted that the prior art does not explicitly teach of Al precipitate limitation of the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis of claims 1 and 2 above) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification [0038]-[0044]; Prior art – {[0042], [0043]}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 4 and 9-11, the prior art teaches [0042] “Then, the hot rolled steel sheet is subjected to cold rolling once, or twice or more with intermediate annealing performed . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. US 9466411 B2 (reference/prior art). Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims of the reference reveal a non-oriented electrical steel sheet with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed sheet dimensions of sheet, the claims of the reference reveal a sheet and one skilled in the art recognizes that steel sheet includes thicknesses of 0.30mm and above as well as 0.10 – 0.30 mm (for thin gauge steel sheets – see ASTM A1086-20) thereby reading on the instant thickness.

Claims 1, 2, 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2 of U.S. Patent No. US 9767946 B2 (reference/prior art). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference reveal a non-oriented electrical steel sheet with a “thickness t (mm) in punching of steel sheet of not more than 0.15” and a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Claims 1, 2, 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 of U.S. Patent No. US 10026534 B2 (reference/prior art). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference reveal a hot-rolled steel to make a/ non-oriented electrical steel sheet with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed sheet dimensions of sheet, the claims of the reference reveal a sheet and one skilled in the art recognizes that steel sheet includes thicknesses of 0.30mm and above as well as 0.10 – 0.30 mm (for thin gauge steel sheets – see ASTM A1086-20) thereby reading on the instant thickness.
Claims 1-4 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 of U.S. Patent No. US 11104973 B2 (reference/prior art). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference reveal method for producing a non-oriented electrical steel sheet with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed sheet dimensions of sheet, the claims of the reference reveal a sheet and one skilled in the art recognizes that steel sheet includes thicknesses of 0.30mm and above as well as 0.10 – 0.30 mm (for thin gauge steel sheets – see ASTM A1086-20) thereby reading on the instant thickness.
Regarding the Al precipitate limitation of the instant claims, although the prior art does not explicitly teach of this property, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (and b) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification [0038]-[0044]; Prior art – {claims 1-4}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald.
Claims 1-4 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 of U.S. Patent No. US 11136645 B2 (reference/prior art). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference reveal method for producing a non-oriented electrical steel sheet with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed sheet dimensions of sheet, the claims of the reference reveal a sheet and one skilled in the art recognizes that steel sheet includes thicknesses of 0.30mm and above as well as 0.10 – 0.30 mm (for thin gauge steel sheets – see ASTM A1086-20) thereby reading on the instant thickness.
Regarding the Al precipitate limitation of the instant claims, although the prior art does not explicitly teach of this property, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (and b) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification [0038]-[0044]; Prior art – {claims 1-4}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733